NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted June 23, 2010*
                                    Decided June 23, 2010

                                            Before

                              JOHN L. COFFEY, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 09‐3228

PATRICIA SALLIS,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 07‐cv‐1091

AURORA HEALTH CARE, INC.,                            Lynn Adelman,
    Defendant‐Appellee.                              Judge.

                                          O R D E R

        Patricia Sallis is a 48‐year‐old African‐American woman.  She sued her former
employer, Aurora Health Care, Inc., under the Age Discrimination in Employment Act and
Title VII of the Civil Rights Act of 1964, claiming that the company fired her because of her
age, race, and sex, see 29 U.S.C. § 623(a)(1); 42 U.S.C. § 2000e‐2(a)(1), and because she
complained about its discriminatory conduct, see 29 U.S.C. § 623(d); 42 U.S.C. § 2000e‐3(a). 
The district court granted summary judgment against her because she did not present any




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3228                                                                              Page 2

evidence that Aurora’s decision to fire her was influenced by these impermissible
considerations.  Sallis appeals, and we affirm the district court’s judgment.

       The parties do not dispute the underlying facts.  Aurora employed Sallis as a part‐
time security officer for almost 24 years.  During an overnight shift in August 2006, she left
the hospice she was supposed to be patrolling and instead sat inside her car for more than
five hours; when she returned to the hospice, she wrote in her activity log that she had been
performing interior and exterior patrols.  Aurora mounted an investigation and fired her
one week later for “negligent job performance” and falsifying a company record.

        In considering Aurora’s motion for summary judgment, the district court first
observed that Sallis’s filings referenced “numerous” allegedly discriminatory acts that she
did not raise in her EEOC charge.  The court dismissed these claims, reasoning that Sallis
was permitted to pursue only those allegations that she raised in her EEOC charge.  Next
the court noted that, although Sallis’s EEOC charge alleged that Aurora applied its
attendance expectations in a discriminatory manner, she did not plead this claim in her
complaint; in any event, the court continued, her scant references to “attendance issues” in
her briefs were insufficient to develop an argument.  Finally the court granted summary
judgment in favor of Aurora on Sallis’s claim that the company fired her because of her
race, sex, and age.  She had not established a prima facie case of discrimination, the court
explained, because she did not present any evidence that similarly situated employees
outside these protected classes were treated more favorably.

        On appeal Sallis disputes the district court’s conclusion that she failed to prove a
prima facie case of discrimination.  Ordinarily a plaintiff proves a prima facie case of
discrimination under the ADEA or Title VII by demonstrating that (1) she is a member of a
protected class, (2) she met her employerʹs legitimate job expectations, (3) she suffered an
adverse employment action, and (4) similarly situated employees outside of the protected
class received more favorable treatment.  Everroad v. Scott Truck Sys., Inc., 604 F.3d 471, 477
(7th Cir. 2010).  But in this case, Sallis argues, the second and fourth prongs of the prima
facie case merge because Aurora was applying its legitimate employment expectations in a
disparate manner.  See Pantoja v. Am. NTN Bearing Mfg. Corp., 495 F.3d 840, 846 (7th Cir.
2007).  The company fired her for committing a single infraction, she insists, while young,
white men who repeatedly ran afoul of company policy got off scot‐free.

        But Sallis did not submit any evidence to support her assertions, and the district
court was correct to conclude that her uncorroborated suspicions were insufficient to stave
off summary judgment.  She did belatedly attempt to file some documents, about a week
after her brief in response to Aurora’s motion for summary judgment was due.  But the
No. 09‐3228                                                                                 Page 3

district court acted well within its discretion by refusing to accept the evidence; it had
already extended the deadline twice, and Sallis offered no explanation for her tardiness.  See
Spears v. City of Indianapolis, 74 F.3d 153, 157 (7th Cir. 1996) (“A good judge sets deadlines,
and the judge has a right to assume that deadlines will be honored.”).  Aurora, on the other
hand, submitted evidence of its policy to fire immediately any employee who falsifies a
company record.  Indeed, within the two years preceding Sallis’s termination, Aurora found
that two other employees had falsified company records and fired both.

       Sallis’s appellate brief devotes considerable space to a retaliation claim that she did
not include in her EEOC charge.  She suspects that Aurora retaliated against her for
engaging in protected conduct because the company fired her the same day it learned that
she had spoken with a lawyer.  But she did not include this claim in her EEOC charge, she
explains, because the agency forced her to abandon it.  Her argument is doomed because
she did not submit any evidence to substantiate this assertion.  Yet even in the unlikely
event that she could convince us that the EEOC’s misleading advice would be a basis to toll
the administrative statute of limitations, see Early v. Bankers Life and Cas. Co., 959 F.2d 75, 81
(7th Cir. 1992), she could not prevail.  What she characterizes as suspicious timing is
actually not suspicious at all; in fact, Aurora’s decision came at the culmination of a week‐
long investigation into whether she spent five hours sitting in her car when she was
supposed to be patrolling the company’s hospice.  See Andonissamy v. Hewlett‐Packard Co.,
547 F.3d 841, 851 (7th Cir. 2008).

        Sallis alludes to other claims, but none is properly before this court.  Her EEOC
charge includes a claim that Aurora disciplined her for excessive absenteeism in a
discriminatory manner, but she did not state this claim in her complaint or litigate it in her
filings before the district court.  See Torry v. Northrop Grumman Corp., 399 F.3d 876, 879 (7th
Cir. 2005).  As for the remaining claims, not only did she fail to include any of them in her
EEOC charge, but most of them arise from discrete incidents that took place well outside the
300‐day filing period.  See 29 U.S.C. § 626(d)(1); 42 U.S.C. § 2000e‐5(e)(1); Teal v. Potter, 559
F.3d 687, 691 (7th Cir. 2009); Dandy v. United Parcel Serv., Inc., 388 F.3d 263, 270 (7th Cir.
2004); Ajayi v. Aramark Bus. Servs., Inc., 336 F.3d 520, 527 (7th Cir. 2003).

                                                                                     AFFIRMED.